14‐4004 
        Miroslav Ivanovic v. IBM Personal Pension Plan 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 22nd day of October, two thousand 
        fifteen. 
                                          
        PRESENT: 
                      ROBERT D. SACK,  
                      RICHARD C. WESLEY, 
                      DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ______________________ 
         
        MIROSLAV IVANOVIC,  
         
                                  Plaintiff‐Appellant, 
         
                      ‐v.‐                                  No. 14‐4004 
         
        IBM PERSONAL PENSION PLAN, 
         
                                  Defendant‐Appellee.        
        ______________________  
         
         


                                                             1
    FOR PLAINTIFF‐APPELLANT:               Lloyd Somer, Law Offices of Lloyd Somer, 
                                           New York, NY. 
  
  FOR DEFENDANT‐APPELLEE:                  Kevin G. Lauri (Dana G. Weisbrod, on the 
                                           brief), Jackson Lewis P.C., New York, NY. 
           
     
          Appeal from the United States District Court for Eastern District of New 
    York (Roslynn R. Mauskopf, Judge). 
     
          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

    ADJUDGED AND DECREED that the judgment of the District Court is 

    AFFIRMED.  

          Plaintiff‐Appellant Miroslav Ivanovic (“Ivanovic”) sued Defendant‐

    Appellee IBM Personal Pension Plan (“IBM”) to recover benefits pursuant to the 

    Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001, et seq. 

    (“ERISA”), and to clarify his rights to future pension benefits under the Plan.  

    IBM moved to dismiss the complaint pursuant to Rule 12(b)(6) of the Federal 

    Rules of Civil Procedure on ground that the action was time‐barred.  The District 

    Court granted IBM’s motion and dismissed Ivanovic’s complaint.  

             




                                             2
      For substantially the reasons stated by the court below, we find no error in 

the granting of IBM’s motion and dismissal of Ivanovic’s complaint.  We 

therefore AFFIRM the judgment of the District Court.  

                                

                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 




                                        3